WADDIDL, District Judge.
This is an appeal from a decree of the District Court of the United States for the Northern District of West Virginia, rendered on the'3d day of December, 1909, in the bankruptcy proceeding of the Elletson Company, bankrupt, in bankruptcy, whereby the said court adjudged to be void' a Certain trust deed under which the appellant claimed to hold a preferred lien iipon the bankrupt’s estate. This decree has been re: viewed' and affirmed in another proceeding pending in this court under the provisions of the bankruptcy law, providing for the superintendence and review. in matters of law of the decisions of the District Court. Ritchie County Bank et al. v. R. D. McFarland, Trustee, etc., 183 Fed. 715.
This court in that case held that the proper remedy was by petition for review, as distinguished from an appeal; consequently it follows that this appeal should be dismissed.